 



Exhibit 10.3
THIS WARRANT AND THE SHARES PURCHASABLE HEREUNDER HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THESE SECURITIES MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF REGISTRATION OR QUALIFICATION OR AN
EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
Dated: June 20, 2006
WARRANT TO PURCHASE
COMMON STOCK OF
MTI TECHNOLOGY CORPORATION
     This certifies that The Canopy Group, Inc., a Utah corporation, or assigns
(collectively, the “Holder”), for value received, is entitled to purchase, at
the Stock Purchase Price (as defined below), from MTI Technology Corporation, a
Delaware corporation (the “Company”), up to that number of fully paid and
nonassessable shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), equal to 125,000 (the "Warrant Shares”).
     This Warrant shall be exercisable at any time, or from time to time, from
and after the date hereof through the five-year anniversary of the date hereof
(the “Expiration Date”), upon surrender to the Company at its principal office
(or at such other location as the Company may advise the Holder in writing) of
this Warrant properly endorsed with the Form of Subscription attached hereto
duly completed and executed, payment pursuant to Section 2 of this Warrant of
the aggregate Stock Purchase Price for the number of shares for which this
Warrant is being exercised determined in accordance with the provisions hereof,
and any documents reasonably requested by the Company to be executed by the
Holder, including without limitation a stock purchase agreement, an investors’
rights agreement, a right of first refusal and co-sale agreement, and a voting
agreement, thereby agreeing to be bound by all obligations and receive all
rights thereunder. The Stock Purchase Price and the number of shares purchasable
hereunder are subject to adjustment as provided in Section 4 of this Warrant.
For purposes of this Warrant, (a) the term “Stock Purchase Price” shall mean
$1.23.
     1. Exercise; Issuance of Certificates; Acknowledgement. This Warrant is
exercisable at the option of the holder of record hereof, at any time, or from
time to time, up to the Expiration Date for all or any part of the Warrant
Shares (but not for a fraction of a share) that may be purchased hereunder. The
Company agrees that the shares of Common Stock purchased under this Warrant
shall be and are deemed to be issued to the Holder hereof as the record owner of
such shares as of the close of business on the date on which this Warrant shall
have been surrendered, properly endorsed, the completed, executed Form of
Subscription delivered and payment made for such shares. Certificates for the
shares of the Common Stock so purchased, together with any other securities or
property to which the Holder hereof is entitled upon such exercise, shall be
delivered to the Holder hereof by the Company at the Company’s expense within a
reasonable time after the rights represented by this Warrant have been so

1



--------------------------------------------------------------------------------



 



exercised. Each certificate so delivered shall be in such denominations of the
Warrant Shares as may be requested by the Holder hereof and shall be registered
in the name of that Holder. In case of a purchase of less than all the Warrant
Shares, the Company shall execute and deliver to the Holder within a reasonable
time an Acknowledgement in the form attached hereto indicating the number of
Warrant Shares which remain subject to this Warrant, if any.
     2. Payment for Shares. The aggregate purchase price for Warrant Shares
being purchased hereunder may be paid either (a) by cash or wire transfer of
immediately available funds, (b) by surrender of a number of Warrant Shares
which have a fair market value equal to the aggregate purchase price of the
Warrant Shares being purchased (“Net Issuance”) as determined herein, or (c) any
combination of the foregoing. If the Holder elects the Net Issuance method of
payment, the Company shall issue to Holder upon exercise a number of shares of
Warrant Shares determined in accordance with the following formula:

     
X=
  Y(A-B)       A

     
where: X =
  the number of Warrant Shares to be issued to the Holder;
 
   
Y =
  the number of Warrant Shares with respect to which the Holder is exercising
its purchase rights under this Warrant;
 
   
A =
  the fair market value of one (1) share of the Warrant Shares on the date of
exercise; and
 
   
B =
  the Stock Purchase Price.

     No fractional shares arising out of the above formula for determining the
number of shares to be issued to the Holder shall be issued, and the Company
shall in lieu thereof make payment to the Holder of cash in the amount of such
fraction multiplied by the fair market value of one (1) share of the Warrant
Shares on the date of exercise. For purposes of the above calculation, the fair
market value of one (1) share of the Warrant Shares shall mean the closing bid
price of such Common Stock on the Nasdaq Stock Market on the date of exercise.
     3. Shares to be Fully Paid; Reservation of Shares. The Company covenants
and agrees that all shares of Common Stock that may be issued upon the exercise
of the rights represented by this Warrant will, upon issuance, be duly
authorized, validly issued, fully paid and nonassessable and free from all
preemptive rights of any stockholder and free of all taxes, liens and charges
with respect to the issue thereof. The Company further covenants and agrees that
during the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized and reserved, for the
purpose of issue or transfer upon exercise of the subscription rights evidenced
by this Warrant, a sufficient number of shares of authorized but unissued shares
of Common Stock or other securities and property, when and as required to
provide for the exercise of the rights represented by this Warrant.
     4. Adjustment of Stock Purchase Price and Number of Shares. The Stock
Purchase Price and the number of shares purchasable upon the exercise of this
Warrant shall be subject to

2



--------------------------------------------------------------------------------



 



adjustment from time to time upon the occurrence of certain events described in
this Section 4. Upon each adjustment of the Stock Purchase Price, the Holder of
this Warrant shall thereafter be entitled to purchase, at the Stock Purchase
Price resulting from such adjustment, the number of shares obtained by
multiplying the Stock Purchase Price in effect immediately prior to such
adjustment by the number of shares purchasable pursuant hereto immediately prior
to such adjustment, and dividing the product thereof by the Stock Purchase Price
resulting from such adjustment.
     4.1 Subdivisions, Combinations and Dividends. In case the Company shall at
any time subdivide its outstanding shares of Common Stock into a greater number
of shares or pay a dividend in Common Stock in respect of outstanding shares of
Common Stock, the Stock Purchase Price in effect immediately prior to such
subdivision or at the record date of such dividend shall be proportionately
reduced, and conversely, in case the outstanding shares of the Common Stock of
the Company shall be combined into a smaller number of shares, the Stock
Purchase Price in effect immediately prior to such combination shall be
proportionately increased.
     4.2 Reclassification. If any reclassification of the capital stock of the
Company shall be effected in such a way that holders of Common Stock shall be
entitled to receive stock, securities, or other assets or property, then, as a
condition of such reclassification, lawful and adequate provisions shall be made
whereby the Holder hereof shall thereafter have the right to purchase and
receive (in lieu of the shares of the Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby)
such shares of stock, securities or other assets or property as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
such Common Stock equal to the number of shares of such Common Stock immediately
theretofore purchasable and receivable upon the exercise of the rights
represented hereby. In any reclassification described above, appropriate
provision shall be made with respect to the rights and interests of the Holder
of this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Stock Purchase Price and of the
number of shares purchasable and receivable upon the exercise of this Warrant)
shall thereafter be applicable, as nearly as may be, in relation to any shares
of stock, securities or assets thereafter deliverable upon the exercise hereof.
     4.3 Notice of Adjustment. Upon any adjustment of the Stock Purchase Price
or any increase or decrease in the number of shares purchasable upon the
exercise of this Warrant, the Company shall give written notice thereof, by
first class mail postage prepaid, addressed to the registered Holder of this
Warrant at the address of such Holder as shown on the books of the Company. The
notice shall state the Stock Purchase Price resulting from such adjustment and
the increase or decrease, if any, in the number of shares purchasable at such
price upon the exercise of this Warrant, setting forth in reasonable detail the
method of calculation and the facts upon which such calculation is based.
     4.4 Other Notices. If at any time:
     (1) the Company shall declare any cash dividend upon its Common Stock;

3



--------------------------------------------------------------------------------



 



     (2) there shall be any capital reorganization or reclassification of the
capital stock of the Company, or consolidation or merger of the Company with, or
sale of all or substantially all of its assets to, another corporation or other
business entity; or
     (3) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Company;
then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown on the books of the Company, (a) at least ten (10) days’
prior written notice of the date on which the books of the Company shall close
or a record shall be taken for such dividend or for determining rights to vote
in respect of any such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up, and (b) in the case of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation, winding-up or public offering, at least ten (10) days’ prior
written notice of the date when the same shall take place; provided, however,
that the Holder shall make a best efforts attempt to respond to such notice as
early as possible after the receipt thereof. Any notice given in accordance with
the foregoing clause (a) shall also specify, in the case of any such dividend,
the date on which the holders of Common Stock shall be entitled thereto. Any
notice given in accordance with the foregoing clause (b) shall also specify the
date on which the holders of Common Stock shall be entitled to exchange their
Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation, winding-up, conversion or public offering, as the case may be.
     5. No Dividend Rights. No dividends or interest shall be payable or accrued
in respect of this Warrant or the interest represented hereby or the shares
purchasable hereunder until, and only to the extent that, this Warrant shall
have been exercised.
     6. Warrant Transferable. Subject to compliance with applicable federal and
state securities laws and the transfer restrictions set forth in that certain
Amendment to Second Waiver and Consent dated as of the date of this Warrant, by
and between the Company and the Holder (the "Agreement”), under which this
Warrant was issued, this Warrant and all rights hereunder may be transferred, in
whole or in part, without charge to the holder hereof (except for transfer
taxes), upon the prior written consent of the Company and, thereafter, upon
surrender of this Warrant properly endorsed and in compliance with the
provisions of the Agreement. Each taker and holder of this Warrant, by taking or
holding the same, consents and agrees that this Warrant, when endorsed in blank,
shall be deemed negotiable, and that the holder hereof, when this Warrant shall
have been so endorsed, may be treated by the Company, at the Company’s option,
and by all other persons dealing with this Warrant as the absolute owner hereof
for any purpose and as the person entitled to exercise the rights represented by
this Warrant, or to the transfer hereof on the books of the Company and notice
to the contrary notwithstanding; but until such transfer on such books, the
Company may treat the registered owner hereof as the owner for all purposes.
     7. Lost Warrant. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the

4



--------------------------------------------------------------------------------



 



case of any such mutilation upon surrender and cancellation of such Warrant, the
Company, at its expense, will make and deliver a new Warrant, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Warrant.
     8. Modification and Waiver. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance, and either retroactively or prospectively), only with the
written consent of the Company and the Holder.
     9. Notices. Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Warrant shall
be made in writing.
     10. Titles and Subtitles; Governing Law; Venue. The titles and subtitles
used in this Warrant are used for convenience only and are not to be considered
in construing or interpreting this Warrant. This Warrant is to be construed in
accordance with and governed by the internal laws of the State of Delaware
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the Company and the Holder. All disputes
and controversies arising out of or in connection with this Warrant shall be
resolved exclusively by the state and federal courts located in Orange County in
the State of California, and each of the Company and the Holder hereto agrees to
submit to the jurisdiction of said courts and agrees that venue shall lie
exclusively with such courts.
     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
by its officers, thereunto duly authorized as of the date first above written.

            MTI TECHNOLOGY CORPORATION
      By:   /s/ Scott Poteracki       Scott Poteracki, Chief Financial Officer  
         

5



--------------------------------------------------------------------------------



 



FORM OF SUBSCRIPTION
(To be signed only upon exercise of Warrant)
To:_____________
     The undersigned, the holder of a right to purchase shares of Common Stock
of MTI Technology Corporation (the “Company”) pursuant to that certain Warrant
to Purchase Common Stock of MTI Technology Corporation (the “Warrant”), dated as
of _______, 2006, hereby irrevocably elects to exercise the purchase right
represented by such Warrant for, and to purchase thereunder, ____________
(______) shares of Common Stock of the Company and herewith makes payment of
___________Dollars ($__________) therefor by the following method:
(Check one of the following):

     
______(check if applicable)
  The undersigned hereby elects to make payment of ______Dollars ($______)
therefor in cash.
 
   
______(check if applicable)
  The undersigned hereby elects to make payment for the aggregate exercise price
of this exercise using the Net Issuance method pursuant to Section 2 of the
Warrant.

     The undersigned represents that it is acquiring such securities for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof and in order to induce the issuance of such securities
makes to the Company, as of the date hereof, the representations and warranties
set forth in the Amendment to Second Waiver and Consent, dated as of _________,
2006, by and between the Company and The Canopy Group, Inc.
DATED: __________

            THE CANOPY GROUP, INC.
      By:           Name:           Its:   

6



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT
To: _________
     The undersigned hereby acknowledges that as of the date hereof,
________(125.000) shares of Common Stock remain subject to the right of purchase
in favor of The Canopy Group, Inc., pursuant to that certain Warrant to Purchase
Common Stock of MTI Technology Corporation, dated as of ________, 2006.
DATED: __________

            MTI TECHNOLOGY CORPORATION
      By:           Name:           Its:     

7